— Appeal from a judgment of the County Court of Albany County (Clyne, J.), rendered May 5, 1983, convicting defendant upon his plea of guilty of the crime of attempted burglary in the second degree.
Defendant contends that his negotiated plea of guilty, which resolved three pending criminal matters against him, should be set aside because the allocution attendant to the plea of guilty did not contain a recital of facts sufficient to sustain a conviction for the crime confessed.
Since defendant has failed to raise this issue by a motion to vacate or otherwise in the court of first instance, this allegation of error has not been preserved for review (see People v Warren, *94847 NY2d 740; People v Hurlburt, 97 AD2d 618). In any event, a plea given as a result of plea bargaining need not contain a factual basis for the particular crime confessed (People v Clairborne, 29 NY2d 950).
The sentence imposed by County Court was not an abuse of discretion and thus will not be disturbed by this court (People v Miller, 74 AD2d 961).
Judgment affirmed. Kane, J. P., Main, Casey, Weiss and Mikoll, JJ., concur.